Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
TiJon Cox appeals the district court’s order dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)(ii), (in) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cox v. United States, No. 1:10-cv-02650JFM (D. Md. filed Sept. 29, 2010 & entered Sept. 80, 2010). We further deny as moot Cox’s motion to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.